Title: Thomas Jefferson to Patrick Gibson, 18 October 1818
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Oct. 18. 18.
          
          After long delay for want of a tide we were enabled by the last rain to send off by Johnson’s boats 106. (I think) barrels of flour to be delivered to you. from the mill too I expect mr T. E. Randolph has sent, or will immediately send 50. barrels of toll rent flour. besides placing you in safety as to my curtailments, these remittances will put you in funds to meet a draught I must make on you within a day or two for between 3. & 400 D. and another soon after for about as much more. as I do not know the sums to be renewed on my several notes I must ask the favor of you to forward me blanks in time. my health continues low, so that I have little prospect of visiting Bedford this fall, but I write to mr Yancey to hasten down his flour.   I salute you affectionately
          
            Th: Jefferson
          
        